J-S05001-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,                : IN THE SUPERIOR COURT OF
                                             :      PENNSYLVANIA
                   Appellee                  :
                                             :
            v.                               :
                                             :
NAVON STEADMAN,                              :
                                             :
                   Appellant                 : No. 769 WDA 2013

           Appeal from the Judgment of Sentence February 5, 2013,
                  Court of Common Pleas, Allegheny County,
              Criminal Division at No. CP-02-CR-0015975-2011

BEFORE: DONOHUE, SHOGAN and STABILE, JJ.

MEMORANDUM BY DONOHUE, J.:                         FILED JANUARY 20, 2015

      Navon      Steadman     (“Steadman”)   appeals   from   the   judgment   of

sentence entered following his convictions of carrying a firearm without a

license and criminal trespass. On appeal, Steadman challenges only the trial

court’s denial of his motion to transfer his case to juvenile court. Following

our review, we affirm.

      The relevant factual and procedural histories may be summarized as

follows.   On December 16, 2011, sixteen-year-old Steadman and another

male knocked on the door of Mae Fox’s residence in East Pittsburgh,

Allegheny County.        Jacquarry Benzo opened the door, at which time

Steadman and his compatriot burst past Mr. Benzo and entered the

residence. A brief struggle ensued, in which both Steadman and the other

assailant brandished firearms.       Ms. Fox, who was upstairs, heard this
J-S05001-15


struggle. She began to yell and both intruders fled from the residence. As

the result of an investigation, the police apprehended Steadman the next

day. They found an operable firearm in his possession.

      Steadman was charged as an adult with robbery, burglary, aggravated

assault and conspiracy.     He filed a motion seeking to have his case

transferred to juvenile court, as his was a minor at the time of the offense.

Following a hearing, the trial court denied Steadman’s motion.      Steadman

ultimately pled guilty to carrying a firearm without a license and criminal

trespass. He was sentenced to a term of imprisonment of one year less one

day to two years less two days, followed by three years of probation.

Steadman filed a post-sentence motion asking the trial court to reconsider

the sentence imposed as well as its prior determination to deny the motion

to transfer to juvenile court.    The trial court denied Steadman’s post-

sentence motion and this timely appeal followed.

      As noted above, on appeal Steadman challenges only the trial court’s

decision not to grant his petition for decertification and to transfer his case

to juvenile court. Steadman’s Brief at 4. Our review of this issue is guided

by our standard of review, which provides that “decisions of whether to

grant decertification will not be overturned absent a gross abuse of

discretion.”   Commonwealth v. Smith, 950 A.2d 327, 328 (Pa. Super.

2008) (citation omitted).   An abuse of discretion is not simply an error of

judgment, but a misapplication or overriding of the law, or the exercise of



                                     -2-
J-S05001-15


manifestly unreasonable judgment based on partiality, prejudice or ill will.

Id.

            Pursuant to 42 Pa.C.S.A. § 6322(a), when a juvenile
            has committed a crime, which includes murder, or
            any of the other offenses listed under paragraph
            (2)(ii) or (iii) of the definition of “delinquent act” in
            42 Pa.C.S.A. § 6302, the criminal division of the
            Court of Common Pleas is vested with jurisdiction.
            Likewise, 42 Pa.C.S.A. § 6355(e) explains that
            charges of murder, or any of the other offenses
            listed under paragraph (2)(ii) or (iii) of the definition
            of “delinquent act” in 42 Pa.C.S.A. § 6302, requires
            that the offense be prosecuted in the criminal
            division. “Robbery,” when committed with a deadly
            weapon, is one of the offenses listed which requires
            jurisdiction to vest in the criminal division. 42
            Pa.C.S.A. § 6302.

            When a case goes directly to criminal division, the
            juvenile has the option of requesting treatment
            within the juvenile system through a transfer process
            of “decertification.” [Commonwealth v.] Aziz, 724
            A.2d [371,] [] 373 [Pa Super. 1999)]. In
            determining whether to transfer such a case from
            criminal division to juvenile division, “the child shall
            be required to establish by a preponderance of the
            evidence that the transfer will serve the public
            interest.” 42 Pa.C.S.A. § 6322(a). See also, Aziz,
724 A.2d at 373.

Commonwealth v. Sanders, 814 A.2d 1248, 1250 (Pa. Super. 2003).

      When determining whether the juvenile has established that a transfer

to juvenile court will serve the public interest, § 6322 of the Juvenile Act

requires the trial court to consider factors set forth in § 6355(a)(4)(iii). 42

Pa.C.S.A. § 6322(a). These factors are as follows:




                                      -3-
J-S05001-15


              (A) the impact of the offense on the victim or
              victims;

              (B) the impact of the offense on the community;

              (C) the threat to the safety of the public or any
              individual posed by the child;

              (D) the nature and circumstances of the offense
              allegedly committed by the child;

              (E) the degree of the child's culpability;

              (F) the adequacy and duration of dispositional
              alternatives available under this chapter and in
              the adult criminal justice system; and

              (G) whether the child is amenable to treatment,
              supervision or rehabilitation as a juvenile by
              considering the following factors:

               (I) age;

               (II) mental capacity;

               (III) maturity;

               (IV) the degree of criminal sophistication
               exhibited by the child;

               (V) previous records, if any;

               (VI) the nature and extent of any prior
               delinquent history, including the success or
               failure of any previous attempts by the
               juvenile court to rehabilitate the child;

               (VII) whether the child can be rehabilitated
               prior to the expiration of the juvenile court
               jurisdiction;

               (VIII) probation or institutional reports, if
               any;



                                       -4-
J-S05001-15



                  (IX) any other relevant factors[.]

42 Pa.C.S.A. § 6355 (a)(4)(iii). The Juvenile Act is silent as to the weight to

be assessed to each factor by the court, as the ultimate decision whether to

grant    decertification   is   within    the   trial   court’s   sole   discretion.

Commonwealth v. Jackson, 722 A.2d 1030, 1033-34 (Pa. 1999).                      “A

decertification court must consider all of the factors set forth in Section 6355

of the Juvenile Act, but it need not address, seriatim, the applicability and

importance of each factor and fact in reaching its final determination.”

Sanders, 814 A.2d at 1251.

        In the present case, there is no dispute that Steadman was charged

with an offense that properly vested jurisdiction in the criminal court.1

Steadman challenges only the trial court’s application of the § 6355(a)(4)(iii)

factors and subsequent denial of his petition seeking to transfer his case to

juvenile court.    The trial court explained its decision at length both at the

decertification hearing and in its opinion issued pursuant to Pa.R.A.P.

1925(a). In its written opinion, the trial court stated,

             In this case, [Steadman] did not demonstrate by a
             preponderance of evidence that transferring this case
             to juvenile court would serve the public interest.
             This [c]ourt considered all of the evidence offered at
             the transfer hearing.      The record reflects that
             [Steadman] was adjudicated delinquent in two prior


1
  See 42 Pa.C.S.A. § 6302 (providing that the definition of delinquent act
excludes “[r]obbery as defined in 18 Pa.C.S.[A.] § 3701(a)(1)(i), (ii) or (iii)”
when a deadly weapon was used in the commission of the offense).


                                         -5-
J-S05001-15


          juvenile cases. [Steadman] demonstrated a history
          involving the possession of firearms. The offense of
          conviction in this case involved a robbery in which
          [Steadman] participated in a home invasion with a
          firearm. [Steadman] did present the testimony of a
          psychiatrist who testified that he had interviewed
          [Steadman] and reviewed some records relating to
          [Steadman] and he opined that [Steadman] was
          amenable to treatment in the juvenile system. The
          psychiatrist conceded on cross-examination that he
          did not review a number of records relating to the
          prior criminal cases involving [Steadman].     After
          hearing the testimony and reviewing the exhibits
          submitted by the parties, this [c]ourt stated,

              The testimony at the preliminary hearing —
              again — it's only prima facie — but the
              testimony supported that he actually was the
              aggressor and the other stood by. That is
              significant to the Court because as Ms.
              Mantella argues, it's more than just
              amenability to treatments … . It's the
              dangerousness to the community and the
              impact on the community, the impact on the
              victim.

              Home invasions are about as bad as you can
              get. People are home minding their own
              business and people burst in with guns. You
              can't get much more dangerous than that. It
              can't undermine the security of people in the
              community such as that.

                                 ***

              The Court is very troubled by the defendant's
              penchant for possession of firearms. He was
              adjudicated in the past. He was adjudicated
              of possessing a firearm the date after this
              event along apparently with controlled
              substances.

                                 ***



                                  -6-
J-S05001-15



               I think a society that doesn't recognize the
               future consequences of how you treat a
               juvenile isn't a very enlightened one and that
               being said, I try to lean as much as I can
               towards a juvenile doctor in trying to be
               treated as a juvenile but Mr. Steadman in this
               case won't quit involving himself with
               firearms and in this case he is using firearms
               to rob people in their own homes and the
               conduct is so dangerous, that in my view, in
               balancing the interest of Mr. Steadman and
               his amenability to treatment, which I found
               counsel has given evidence that he is
               amendable [sic], balancing that with society's
               interest, I have to lean in this case to keeping
               this case in adult court due to the
               dangerousness in the community, the
               ongoing involvement with the defendant in
               firearms and in escalating involvement with
               firearms and the impact on the community.

            Based on the foregoing comments, the public
            interest would not be served by transferring this case
            to juvenile court.

Trial Court Opinion, 9/18/13, at 6-7.

      Steadman first argues that it was manifestly unreasonable for the trial

court to find that he is amenable to treatment but ultimately conclude that

decertifying the case to juvenile court did not serve the public interest. In

making this argument, Steadman highlights testimony offered by his expert

witness, Ronald Neeper, M.D., Ph.D., that there is a correlation between

amenability to treatment and reduction in recidivism.    Steadman’s Brief at

16, 18. He argues that in light of this testimony, the trial court’s decision




                                    -7-
J-S05001-15


not to transfer the case to juvenile court is logically incompatible with its

conclusion Steadman is amenable to treatment. Id. at 16.

       We cannot agree. The record reveals that in March 2011, Steadman

received an adjudication of delinquency regarding the possession of a

firearm.   N.T., 3/23/11, at 5, 29.       When he committed the offense

underlying this appeal, he not only possessed a weapon but brandished it in

the course of the break-in. When arrested by the police for that incident,

Steadman was again found to be in possession of a firearm.2 Id. at 5. In

light of this evidence, we find no abuse of discretion in the trial court’s

conclusion that transferring the case to juvenile court would not serve the

protection of the public, despite its finding that Steadman was amenable to

treatment. In essence, the trial court found that the history of gun

possession and the nature of the offense outweighed Dr. Neeper’s testimony

that   Steadman   was   amendable    to   treatment.   All   three   of   these

considerations can be found in the § 6355 (a)(4)(iii) factors. The statute is

silent as to the weight to be afforded each factor, as that is left to the

discretion of the trial court.   Jackson, 722 A.2d at 1034.      Steadman’s

argument is really that he is dissatisfied that the trial court ascribed more

weight to the nature of the offense with which Steadman was charged and

Steadman’s history of possession firearms than to Dr. Neeper’s testimony



2
   Steadman was subsequently adjudicated delinquent for possessing a
firearm on the date of his arrest, as well. N.T., 3/23/12, at 5.


                                    -8-
J-S05001-15


that Steadman was amenable to treatment. As an appellate court, we may

not reweigh the § 6355(a)(4)(iii) factors. See Com. v. E.F., 995 A.2d 326,

333 (Pa. 2010); Sanders, 814 A.2d at 1252.         Accordingly, this argument

cannot succeed.3

      Next, Steadman argues that the trial court misapplied the law when it

concluded that decertification would not serve the public interest. Steadman

makes this argument by distinguishing his case, on the facts, from other

cases in which this Court has affirmed the denial of a petition seeking

transfer to juvenile court.   See Steadman’s Brief at 19-20.       Specifically,

Steadman cites to Commonwealth v. Ramos, 920 A.2d 1253 (Pa. Super.

2007) and Commonwealth v. Ruffin, 10 A.3d 336 (Pa. Super. 2010), to

argue that a need to protect the public arises when the juvenile has

committed a string of criminal offenses and/or when the juvenile is close to

the age of majority such that he would age out of the juvenile system before



3
   Steadman also argues that the trial court’s fixation on Steadman’s
adjudications for possession of a firearm was unreasonable in light of Dr.
Neeper’s testimony that Steadman feels the need to possess a firearm
because “he substantially believes that his safety is at risk due to the violent
attacks on his family and friends” that Steadman has witnessed. Id. at 17.
This argument, too, is truly a complaint regarding the weight the trial court
gave to Steadman’s history of possession of firearms, and so it cannot
succeed. See E.F., 995 A.2d at 333. Additionally, we point out this
argument ignores the fact that Steadman was not merely found to be in
possession of a firearm in the present case; rather, he used this gun in the
course of his violent break-in of an occupied home. It also ignores Dr.
Neeper’s concession that his impression that Steadman carries firearms only
out of fear for his own safety was inconsistent with the fact that he used a
firearm to commit a violent crime. N.T., 3/23/12, at 26.


                                     -9-
J-S05001-15


he could be meaningfully rehabilitated, and then points out that “th[e]

present case lacks … these elements.” Steadman’s Brief at 20. Steadman is

wrong.    There is no bright-line rule to determine when decertification will

serve the public interest; rather, the trial court is required to consider the

factors   contained   in   §   6355(a)(4)(iii)   to   make   this   determination.

42 Pa.C.S.A. § 6322(a); Sanders, 814 A.2d at 1251. Each case that comes

before a trial court is unique, and the trial courts have discretion to take the

unique circumstances into consideration, weigh the factors accordingly and

render individualized decisions. As discussed above, we found no abuse of

discretion in the trial court’s decision to deny Steadman’s petition to transfer

to juvenile court; the absence of certain factors present in other cases does

not change our determination. This argument fails, as well.4

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/20/2015


4
   Here, Steadman again complains of the weight the trial court attributed to
his history with firearms and Dr. Neeper’s testimony regarding the
underlying psychological reason that Steadman carries firearms and the
chance for rehabilitative treatment services available in the juvenile system.
Id. at 21-22. Yet again, Steadman is in effect asking us to reweigh the §
6355(a)(4)(iii) factors, which we cannot do. Com. v. E.F., 995 A.2d at 333;
Sanders, 814 A.2d at 1252.


                                      - 10 -